Order and judgment, Supreme Court, New York County (Scott, J.), entered May 29,1980, denying petitioner’s application in an article 78 proceeding to vacate orders of the Waterfront Commission of New York Harbor, dated October 19, 1979 and January 24, 1980, and dismissing his petition seeking a judgment directing the commission to grant his application for temporary registration as a longshoreman, affirmed, without costs; The facts are fairly stated in the dissenting opinion and the analysis of the respondent’s discretionary power under the Laws of 1953 (ch 882, § 1, art 8, subd 3, par [c]) to deny registration as longshoreman to an applicant found “to constitute a danger to the public peace or safety” presents an issue not wholly free from doubt. However we are not persuaded that the statutory provisions disclose a clear intention to deny the Waterfront Commission power under article 8 (subd 3, par [c]) to consider the facts underlying a criminal conviction not listed in article 8 (subd 3, par [a]) and to determine on the basis of such an examination that an applicant constitutes a danger to the public peace or safety. Respondent could reasonably have concluded that the New Jersey conviction for disorderly conduct arose out of criminal activity in which the petitioner participated with others at 4:30 in the morning, and involved the use of a car and burglar’s tools in a break in and larceny of another vehicle. So considered, that criminal activity provides an adequate basis for respondent’s conclusion that petitioner should be denied inclusion in the longshoremen’s register under article 8 (subd 3, par [c]) as a danger to the public peace or safety. It is conceivable that the above-described events could have been evaluated as involving minimal culpability on the part of the applicant. Furthermore, there are positive elements in the petitioner’s over-all record to support the hearing officer’s view that his presence on the pier would not represent an undue risk. However, these questions were for the respondent to resolve in the exercise of its administrative discretion and we are not persuaded that the denial of registration was arbitrary and capricious. Concur — Sandler, Silverman and Lynch, JJ.